—Order, Supreme Court, New York County (Herman Cahn, J.), entered January 13, 1999, which, to the extent appealed from, denied plaintiff’s motion for summary judgment and, upon a search of the record, granted defendants summary judgment severing and dismissing the complaint, unanimously affirmed, without costs.
Plaintiff movant failed to establish an agreement between itself and defendants entitling it to a commission in connection with the sale of the property in question (see, Lane — The Real Estate Dept. Store v Lawlet Corp., 28 NY2d 36, 44). Indeed, the evidence adduced on the motion established, to the contrary, that there was no meeting of the minds as to the terms and conditions upon which the property was to be sold. Accordingly, since CPLR 3212 (b) permits the court to search the record on a motion for summary judgment and grant summary *106judgment where appropriate (Amore Partners v Mephisto, Inc., 222 AD2d 473; McDougal v Apple Bank for Sav., 200 AD2d 418; GHR Energy Corp. v Stinnes Interoil, 165 AD2d 707), the award of summary judgment to defendants was proper. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Lerner and Buckley, JJ. .